      Case 2:20-cv-00103-DPM Document 14 Filed 08/28/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

TAURIN JOHNSON
ADC #102958                                                 PLAINTIFF

v.                       No. 2:20-cv-103-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                                DEFENDANTS


                             JUDGMENT
     Johnson's claims against Governor Hutchinson and Attorney
General Rutledge are dismissed with prejudice. All his other claims
are dismissed without prejudice.




                                   D.P. Marshall Jr.
                                   United States District Judge
